USCA4 Appeal: 21-4263      Doc: 40         Filed: 08/04/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4263


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ISIAH JAMEL BARBER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:11-cr-00357-BR-1)


        Submitted: July 29, 2022                                          Decided: August 4, 2022


        Before KING and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon,
        Assistant United States Attorney, Joshua L. Rogers, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4263      Doc: 40         Filed: 08/04/2022      Pg: 2 of 4




        PER CURIAM:

               Isiah Jamel Barber appeals the 24-month sentence imposed upon revocation of his

        supervised release. On appeal, Barber raises a single issue, contending that the court

        plainly procedurally erred by not calculating the Guidelines range before sentencing him

        after revoking his supervised release.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “[This

        Court] will affirm a revocation sentence if it is within the statutory maximum and is not

        plainly unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

        quotation marks omitted).     In determining whether a revocation sentence is plainly

        unreasonable, this Court first determines whether the sentence is procedurally or

        substantively unreasonable. Id. In making this determination, this court is guided by “the

        same procedural and substantive considerations that guide [its] review of original

        sentences,” but it takes “a more deferential appellate posture than [it] do[es] when

        reviewing original sentences.” United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015)

        (cleaned up).

               A supervised release revocation sentence is procedurally reasonable if the district

        court “adequately explains the chosen sentence after considering the Sentencing

        Guidelines’ nonbinding Chapter Seven policy statements and the applicable 18 U.S.C.

        § 3553(a) factors.” Slappy, 872 F.3d at 207 (internal footnotes omitted); see 18 U.S.C.

        § 3583(e) (listing relevant factors). “[A] revocation sentence is substantively reasonable if

        the court sufficiently states a proper basis for its conclusion that the defendant should

                                                     2
USCA4 Appeal: 21-4263      Doc: 40          Filed: 08/04/2022     Pg: 3 of 4




        receive the sentence imposed.” Slappy, 872 F.3d at 207 (cleaned up). Only if this court

        finds a revocation sentence unreasonable does it consider whether the sentence “is plainly

        so, relying on the definition of plain used in [this Court’s] plain error analysis—that is,

        clear or obvious.”     Id. at 208 (cleaned up).      “If a revocation sentence—even an

        unreasonable one—is not plainly unreasonable, [this Court] will affirm it.” Id. (internal

        quotation marks omitted).

               A district court imposing a sentence upon revocation of supervised release “must

        consider the [non-binding] policy statements contained in Chapter 7 [of the Guidelines],

        including the policy statement range, as ‘helpful assistance.’” United States v. Moulden,

        478 F.3d 652, 656 (4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433, 439

        (4th Cir. 2006)); see United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010);

        18 U.S.C. § 3553(a)(4)(B). This duty requires that the policy statement range the district

        court considers be correctly calculated. See Rosales-Mireles v. United States, 138 S. Ct.

        1897, 1904 (2018) (“The district court has the ultimate responsibility to ensure that the

        Guidelines range it considers is correct.”).

               In sentencing Barber, the district court did not calculate the applicable policy

        statement range in open court. However, the court discussed its reasons for revoking

        supervised release, including his drug addiction, that he had been given multiple chances,

        and to protect the public. The court then stated that it had “considered the policy statements

        on revocation contained in Chapter 7 of the sentencing guidelines as well as the relevant

        factors listed in 18 U.S.C. Section 3553(a).” The probation officer prepared a Supervised

        Release Revocation Worksheet describing the policy statement range, which was added to

                                                       3
USCA4 Appeal: 21-4263       Doc: 40        Filed: 08/04/2022     Pg: 4 of 4




        the record on appeal by the district court pursuant to the Government’s motion to correct

        the record. There is no dispute that the worksheet was in the record at sentencing, both

        parties referred generally to the range, and Barber does not claim that the policy statement

        range of 18 to 24 months was improperly calculated. On this record, we do not find that

        the district court erred procedurally in failing to expressly calculate the policy statement

        range.

                 Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                     4